        Case 1:19-cv-01608-JMF Document 131 Filed 10/10/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THE CITY OF PHILADELPHIA, MAYOR AND
 CITY COUNCIL OF BALTIMORE,
                              Plaintiffs,
               v.                                           No. 19-cv-1608 (JMF)

 BANK OF AMERICA CORPORATION, BANK
 OF AMERICA, N.A., BANC OF AMERICA
 SECURITIES LLC, MERRILL LYNCH, PIERCE,
 FENNER & SMITH INCORPORATED,
 BARCLAYS BANK PLC, BARCLAYS CAPITAL
 INC., CITIGROUP INC., CITIBANK N.A.,
 CITIGROUP GLOBAL MARKETS INC.,
 CITIGROUP GLOBAL MARKETS LIMITED,
 GOLDMAN SACHS & CO. LLC, JPMORGAN
 CHASE BANK, N.A., J.P. MORGAN SECURITIES
 LLC, MORGAN STANLEY, MORGAN
 STANLEY SMITH BARNEY LLC, MORGAN
 STANLEY & CO. LLC, MORGAN STANLEY
 CAPITAL GROUP INC., THE ROYAL BANK OF
 CANADA, RBC CAPITAL MARKETS LLC,
 WELLS FARGO & CO., WELLS FARGO BANK,
 N.A., WACHOVIA BANK, N.A., WELLS FARGO
 FUNDS MANAGEMENT, LLC, WELLS FARGO
 SECURITIES LLC,
                              Defendants.


                NOTICE OF MOTION TO WITHDRAW AS ATTORNEY

       PLEASE TAKE NOTICE that, pursuant to Local Civil Rule 1.4 of the Local Rules of the

United States District Courts for the Southern and Eastern Districts of New York, and upon the

accompanying Declaration of Ian T. Hampton, Esq., Defendant Goldman Sachs & Co. LLC

(“Goldman Sachs”) hereby moves this Court to withdraw Ian T. Hampton as its counsel of record

and to remove him from the ECF service list in the above-captioned action, as, effective October

11, 2019, Mr. Hampton will no longer be associated with Winston & Strawn LLP. The other
         Case 1:19-cv-01608-JMF Document 131 Filed 10/10/19 Page 2 of 2



attorneys of record from Winston & Strawn LLP continue to represent Goldman Sachs in this

matter. Mr. Hampton’s withdrawal will neither delay resolution of the above-captioned action nor

prejudice any parties, and there is thus good cause to permit Ian T. Hampton to withdraw as counsel

for Goldman Sachs.



Dated: New York, New York
       October 10, 2019
                                                     Respectfully submitted,

                                                     s/ Ian T. Hampton
                                                     Ian T. Hampton
                                                     WINSTON & STRAWN LLP
                                                     200 Park Avenue
                                                     New York, New York 10166
                                                     Tel.: 212-294-6700
                                                     Fax: 212-294-4700
                                                     ihampton@winston.com

                                                     Counsel for Defendant
                                                     Goldman Sachs & Co. LLC
